Citation Nr: 1624456	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-18 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by: Ronald C. Sykstus, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which determined that new and material evidence had not been received to reopen service connection for a left shoulder disorder.

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Following the hearing, the Veteran submitted additional private treatment records and a waiver of initial RO consideration of such evidence.  38 C.F.R. § 20.1304(c). 

The Board denied this appeal in an August 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In an October 2014 decision, the CAVC vacated the Board decision and remanded the matter to the Board.  

The CAVC remanded the case to the Board to either obtain a 1973 service treatment record, from more than  40 years ago, - a report of left shoulder x-rays that were ordered in September 1973 - or to find that further efforts to obtain such evidence would be futile.  

In a July 2015 decision, the Board again denied the claim, finding that such efforts would indeed be futile based on a detailed review of the record.  

The Veteran appealed again.   In a March 2016 order, the CAVC upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the March 2016 joint motion, the parties noted that in April 2015, the Veteran's attorney at the time had submitted new evidence along with an additional evidence form signed by the Veteran indicating that he wanted the instant claim remanded for review of the additional evidence.  Consequently, the Board was required to remand this claim rather than issue its July 2015 decision.  Accordingly, the Board must now remand the claim to the AOJ for such consideration.  On remand, the AOJ should make appropriate attempts to attempt to obtain a report of a September 1973 X-ray, which the Veteran alleges took place during service.  (The Board notes by instructing the RO to attempt to obtain such a record, the Board is not making a finding, one way or the other, as to whether or not the X-ray actually took place).  

The AOJ should also obtain any records of VA treatment or evaluation of left shoulder disability dated from January 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a report of a September 1973 left shoulder X-ray, which the Veteran alleges took place at that time, through records requests to any indicated sources, including the National Personnel Records Center (NPRC).  If this identified record is not obtained after all appropriate attempts, the AOJ should document in the claims file the specific attempt or attempts that were made, and should indicate that further attempts to obtain the record would be futile.   

2.  Obtain any records of VA treatment or evaluation of left shoulder disability dated from January 2010 to the present.  

3.  Conduct any additional development deemed necessary.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




